 

 

|N THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

JENN|FER CONOVER, : No. 3:17cv2038
P|aintiff '
(Judge Munley)
v.
(Magistrate Judge Meha|chick)
SOC|AL SECUR|TY,
Defendant
ORDER

 

AND NOW, to wit, this 27th day of February, we have before us for
disposition l\/lagistrate Judge Karoline l\/lehalchick’s report and recommendation,
which proposes the dismissal of plaintiff’s social security complaint No
objections to the report and recommendation have been filed, and the time for
such filing has passed Therefore, in deciding whether to adopt the report and
recommendation, we must determine if a review of the record evidences plain
error or manifest injustice. FED. R. Clv. P. 72(b) 1983 Advisory Committee Notes
(“When no timely objection is filed, the court need only satisfy itself that there is
no clear error on the face of the record to accept the recommendation”); §e_e also
28 U.S.C. § 636(b)(1); Sullivan v. Cuyler, 723 F.2d 107'/, 1085 (3d Cir. 1983).

After a careful review, we find neither a clear error on the face of the record

nor a manifest injustice, and therefore, we shall adopt the report and

recommendation lt is hereby ORDERED as follows:

 

 

 

1) The magistrate judge’s report and recommendation (Doc. 11) is

ADOPTED;

2) The defendant’s motion to dismiss (Doc. 8) is GlRANTED;
3) The plaintiff’s complaint (Doc. 1) is DlSMlSSED;

4) The Clerk of Court is directed to enter judgment in favor of the defendant

and against the plaintiff; and

5) The Clerk of Court is directed to close this case.

BY THE COUR'T:

%%M/%lsx
”JUUG JAM ESi
Unite States tr'M

 

 

 

